      Case 19-23046-GLT                        Doc 101
     Fill in this information to identify the case:
                                                               Filed 06/09/21 Entered 06/09/21 15:08:27                        Desc Main
                                                              Document Page 1 of 4
     Debtor 1              LEE W. PILLAR


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          19-23046GLT




Form 4100N
Notice of Final Cure Payment                                                                                                         10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  M & T BANK                                                                      7-2

 Last 4 digits of any number you use to identify the debtor's account                         7   5   7   5

 Property Address:                             1707 SOHN RD
                                               ALIQUIPPA PA 15001




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $          0.00

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $          0.00

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $          0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $          0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $          0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $          0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $          0.00


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $     $1,885.69
         The next postpetition payment is due on                 3 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                        page 1
   Case 19-23046-GLT                 Doc 101    Filed 06/09/21 Entered 06/09/21 15:08:27                               Desc Main
                                               Document Page 2 of 4



Debtor 1     LEE W. PILLAR                                                    Case number   (if known)   19-23046GLT
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   06/09/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
   Case 19-23046-GLT            Doc 101    Filed 06/09/21 Entered 06/09/21 15:08:27                            Desc Main
                                          Document Page 3 of 4



Debtor 1     LEE W. PILLAR                                            Case number   (if known)   19-23046GLT
             Name




                                            Disbursement History

Date         Check #     Name                               Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3)
06/24/2020               M & T BANK                         REALLOCATION OF PRINCIPAL                               6,426.06
07/29/2020   1166901     M & T BANK                         AMOUNTS DISBURSED TO CREDITOR                           1,669.74
08/25/2020   1169979     M & T BANK                         AMOUNTS DISBURSED TO CREDITOR                             923.39
10/26/2020   1176152     M & T BANK                         AMOUNTS DISBURSED TO CREDITOR                             671.26
11/24/2020   1179229     M & T BANK                         AMOUNTS DISBURSED TO CREDITOR                             670.95
12/21/2020   1182182     M & T BANK                         AMOUNTS DISBURSED TO CREDITOR                           1,341.52
02/22/2021   1188271     M & T BANK                         AMOUNTS DISBURSED TO CREDITOR                             921.50
05/25/2021   1197943     M & T BANK                         AMOUNTS DISBURSED TO CREDITOR                           7,996.49
                                                                                                                   20,620.91




Form 4100N                                 Notice of Final Cure Payment                                               page 3
  Case 19-23046-GLT           Doc 101      Filed 06/09/21 Entered 06/09/21 15:08:27                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 4 of 4
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

LEE W. PILLAR
1707 SOHN ROAD
ALIQUIPPA, PA 15001

JOAN SHINAVSKI ESQ
GABRIEL & SHIELDS
FORT PITT COMMONS STE LL500
445 FORT PITT BLVD
PITTSBURGH, PA 15219

M & T BANK
ATTN PAYMENT PROCESSING
POB 1288
BUFFALO, NY 14240-1288

M & T BANK
PO BOX 840
BUFFALO, NY 14240

MCCALLA RAYMER ET AL
NATL BANKRUPTCY DEPT**
1544 OLD ALABAMA RD**
ROSWELL, GA 30076-2102




6/9/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
